Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: in the Specification, Paragraph [0019], line 13, “16” has been changed to --14--.  
The following is an examiner’s statement of reasons for allowance: a nestable cat litter box comprising a bottom collection box which includes an inner collection box peripheral wall having a top ledge and an outer collection box peripheral wall concentric about the inner collection box peripheral wall, a middle support shell removably attachable to the bottom collection box, the middle support shell which includes an outer shell peripheral wall that, when the middle support shell is placed on the bottom collection box, sealingly abuts and frictionally fits together with the outer collection box peripheral wall, the middle support shell further including an inwardly and downwardly extending curved ledge connected to an upper portion of the outer shell peripheral wall, and an upper sift box removably attachable to the middle support shell, the upper sift box including a matching bottom peripheral curved edge that, when the upper sift box is positioned within and placed on the middle support shell, sealingly abuts and frictionally fits together with the curved ledge of the middle support shell, the upper sift box further including a bottom screen, the bottom screen including a plurality of discrete screen regions separated from one another by a plurality of first intersecting cross members that span across the bottom screen, each discrete screen region including a plurality of spaced apart second intersecting cross members that span across each respective discrete screen region, the second intersecting cross members defining inner slit regions, and wherein a plurality of spaced apart third parallel cross members span across the spaced part second cross members so as to define a plurality of spaced apart parallel slits within each inner slit region, wherein the plurality of parallel slits within each inner slit region define alternating groups of parallel slits, wherein each group of parallel slits is substantially perpendicular to each adjacent group of parallel slits within each discrete screen area.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The cited prior art shows examples of nesting containers with sifting mechanisms.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YVONNE ABBOTT whose telephone number is (571)272-6896.  The examiner can normally be reached on 7am -5:30pmEST Monday- Thursday.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Collins can be reached on 571-272-6886.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/YVONNE R ABBOTT-LEWIS/Primary Examiner, Art Unit 3644